                   Case 18-11535-LSS     Doc 139     Filed 03/31/20     Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                               Chapter 7

THE ART INSTITUTE OF                                 Case No. 18-11535 (LSS)
PHILADELPHIA LLC, et al.
                                                     (Jointly Administered)
                        Debtors.


                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE
          Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission

pro hac vice of William P. Weintraub, Esq., to represent Leeds Equity Partners and its affiliates

and Jeffrey T. Leeds in the above-captioned cases.

Dated: March 26, 2020
       Wilmington, Delaware
                                               /s/ L. Katherine Good
                                               L. Katherine Good (No. 5101)
                                               POTTER ANDERSON & CORROON LLP
                                               1313 N. Market Street, 6th Floor
                                               Wilmington, Delaware 19801-3700
                                               Telephone: (302) 984-6000
                                               Facsimile: (302) 658-1192
                                               Email: kgood@potteranderson.com


                                   ORDER GRANTING MOTION
          IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




                                                     LAURIE SELBER SILVERSTEIN
         Dated: March 31st, 2020
                                                     UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware
IMPAC 6631769v.1
